By the Court.

The language of our statute is very similar to that of the statute on which the decisions cited for the defendant were grounded; and in favor of life the latter received a stricter construction than we think it necessary to give to our own, by which the life of the offender is not put in jeopardy. We are all satisfied that the facts found by the jury bring the defendant within the statute upon which the indictment is framed; and that it makes no difference in the crime, whether the supposed drawer of the order has funds in the hands of the drawee or not (5).

 [Vide 2 Russell, C. fy M., 470. 474.—Ed.]